JOURNAL ENTRY AND OPINION
Relator, Roland Bluford, has filed a complaint for a writ of mandamus which requires the respondent, Judge Eileen A. Gallagher, to issue findings of fact and conclusions of law with regard to a petition for post-conviction relief that was filed in the underlying case of State v. Bluford, Cuyahoga County Court of Common Pleas Case No. CR-360788. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of a judgment entry, as journalized on February 21, 2001, which contains findings of fact and conclusions of law and denies the relator's petition for post-conviction relief. Thus, the relator's complaint for a writ of mandamus is moot. State ex rel. Snider v. Stapelton (1992),65 Ohio St.3d 40; State ex rel. Richard v. Wells (1992), 64 Ohio St.3d 76.
Accordingly, we grant the respondent's motion for summary judgment. Clerk to serve notice of this judgment to all parties as provided in Civ.R. 58(B). Costs to respondent.
  _____________________ JAMES J. SWEENEY, J.
ANNE L. KILBANE, P.J., and ANNE DYKE, J., CONCUR.